DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bracket, holes on the first binding parts, hooks on the second binding parts, and the interconnection of these components must be shown or the feature(s) canceled from the claim(s).  It appears Applicant attempted to show these features in Figure 3, but it is unclear which components are the bracket and first and second binding parts. No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the bracket, holes on the first binding parts, hooks on the second binding parts, and the interconnection of these components as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: Vehicle Roof Airbag with Binding Parts.
The disclosure is objected to because of the following informalities: Examiner suggests “the second binding parts 220” be changed to --the second fixing parts 220-- (paragraph 0043).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 2, it is unclear if a pair of first binding parts is positioned at one end of the cushion and another pair of first binding parts is positioned at another end of the cushion (four first binding parts claimed), or if a pair of first binding parts is positioned with one first binding part at each end of the cushion (two first binding parts claimed).  Clarification and rephrasing are required.
In regards to claim 2, it is unclear if a pair of second binding parts is positioned at one end of the cushion and another pair of second binding parts is positioned at another end of the cushion (four second binding parts claimed), or if a pair of second binding parts is positioned with one second binding part at each end of the cushion (two second binding parts claimed).  Clarification and rephrasing are required.
In regards to claim 3, it is unclear if a pair of first fixing parts is positioned at one end of the cushion and another pair of first fixing parts is positioned at another end of the cushion (four first fixing parts claimed), or if a pair of first fixing parts is positioned with one first fixing part at each end of the cushion (two first fixing parts claimed).  Clarification and rephrasing are required.
In regards to claim 4, it is unclear how the slit of the first fixing part can pass through the first binding part.  As best understood, the first binding part passes through the slit of the first fixing part. Clarification and rephrasing are required.
In regards to claim 5, it is unclear how the bracket comprises the second fixing parts.  As best understood, the airbag comprises the second fixing parts, which wrap around the bracket and the cushion.  Clarification and rephrasing are required.
In regards to claim 6, it is unclear if a pair of second fixing parts is positioned at one end of the cushion and another pair of second fixing parts is positioned at another end of the cushion (four second fixing parts claimed), or if a pair of second fixing parts is positioned with one second fixing part at each end of the cushion (two second fixing parts claimed).  Clarification and rephrasing are required.
In regards to claim 7, it is unclear how the slit of the second fixing part can pass through the second binding part.  As best understood, the second binding part passes through the slit of the second fixing part. Clarification and rephrasing are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henderson et al. (US 7,083,188).  As best understood, Henderson et al. discloses an airbag (#10, 110, 210) for a vehicle (#12; figure 1), comprising:
(claim 1) a cushion (#11) positioned at a roof (roof rail #36) of the vehicle (#12) and configured to deploy when gas is injected thereto (has the ability to so perform, via inflator #24 and gas guide #56; column 5, line 62-column 6, line 12; column 7, lines 17-24);
a bracket (#58) configured to support the cushion (#11; has the ability to so perform; figure 2);
a plurality of first binding parts (tabs #84) protruding from the cushion (#11), each first binding part having a hole (#85) configured to bind with the bracket (#58; has the ability to so perform; figures 2-6; column 7, lines 56-67);
a plurality of first fixing parts (retention apparatuses #154, 254) positioned on the cushion (#11), each first fixing part configured to wrap the cushion (has the ability to so perform; figures 5, 6; column 11, line 25-column 12, line 63);
a plurality of second binding parts (bolts #60) protruding from the bracket (#58) and positioned corresponding to the plurality of first binding parts (#84), respectively, each second biding part having a hook (end of bolt #60) configured to engage with the hole (#85) of the corresponding first blinding part to conjoin the bracket and the cushion (#11; figure 2; column 7, lines 6-67);
(claim 2) wherein the plurality of first binding parts (#84) comprises a pair of the first binding parts positioned at both ends of the cushion (#11), respectively (figures 2, 5, 6);
the plurality of second binding parts (#60) comprises a pair of the second binding parts positioned at both ends of the bracket (#58), respectively, and facing the pair of the first binding parts (#84), respectively (figure 2).

Claim(s) 1, 2, 5, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iida et al. (US 2008/0238052).  As best understood, Iida et al. discloses an airbag (airbag apparatus) for a vehicle (#11; figures 1, 2), comprising:
(claim 1) a cushion (#13, 213, 313, 413, 513, 613) positioned at a roof (#12) of the vehicle (#11) and configured to deploy when gas is injected thereto (has the ability to so perform, via inflator #14; paragraphs 0027, 0028);
a bracket (restricting plates #36a-36c, 236, 436, 536, 636) configured to support the cushion (#13, 213, 313, 413, 513, 613; has the ability to so perform; figures 3-12);
a plurality of first binding parts (fixed pieces #31a-31c) protruding from the cushion (#13, 213, 313, 413, 513, 613), each first binding part having a hole (#36P) configured to bind with the bracket (#36a-36c, 236, 436, 536, 636; has the ability to so perform; paragraphs 0031-0046; figures 3-12);
a plurality of first fixing parts (binding tapes #35A, 35B, 235A, 235B, 335A, 335B, 435A, 435B, 535A, 535B, 635A, 635B) positioned on the cushion (#13, 213, 313, 413, 513, 613), each first fixing part configured to wrap the cushion (has the ability to so perform; paragraphs 0034, 0043, 0050, 0051, 0053, 0056, 0057, 0060, 0066, 0073-0078, 0085, 0090; figures 4-12);
a plurality of second binding parts (bolts #32a-32c) protruding from the bracket (#36a-36c, 236, 436, 536, 636) and positioned corresponding to the plurality of first binding parts (#31a-31c), respectively, each second biding part having a hook (end of bolts #32a-32c) configured to engage with the hole (#36P) of the corresponding first blinding part to conjoin the bracket and the cushion (#13, 213, 313, 413, 513, 613; has the ability to so perform; figures 3-12; paragraphs 0031-0039, 0046, 0050, 0072, 0085, 0088, 0089);
(claim 2) wherein the plurality of first binding parts (#31a-31c) comprises a pair of the first binding parts positioned at both ends of the cushion (#13, 213, 313, 413, 513, 613), respectively (figures 3-12);
the plurality of second binding parts (#32a-32c) comprises a pair of the second binding parts positioned at both ends of the bracket (#36a-36c, 236, 436, 536, 636), respectively, and facing the pair of the first binding parts (#31a-31c), respectively (figures 3-12);
(claim 5) wherein the bracket (at least restricting plates #236, 436, 536, 636) comprises a plurality of second fixing parts (binding tapes #235A, 235B, 435A, 435B, 535A, 535B, 635A, 635B) configured to wrap the bracket (has the ability to so perform; figures 7, 8, 10-12);
(claim 6) wherein the bracket (at least restricting plates #236, 436, 536, 636) comprises a plurality of second fixing parts (binding tapes #235A, 235B, 435A, 435B, 535A, 535B, 635A, 635B) configured to wrap the cushion (#213, 413, 513, 613) and the bracket (has the ability to so perform; figures 7, 8, 10-12);
the second fixing parts (#235A, 235B, 435A, 435B, 535A, 535B, 635A, 635B) comprises a pair of the second fixing parts positioned at both ends of the bracket (#236, 436, 536, 636), respectively, each second fixing part positioned on a side of a corresponding one of the second binding parts (#32a-32c; figures 7, 8, 10-12).

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chapman (US 7,328,911).  As best understood, Chapman discloses an airbag (#110, 210; figures 5A-10) for a vehicle, comprising:
(claim 1) a cushion (#120, 220; figures 5A-6, 8, 9) positioned at a roof (roof rail; column 2, lines 56-58) of the vehicle and configured to deploy when gas is injected thereto (inflation and deployment discussed throughout specification);
a bracket (#140, 240) configured to support the cushion (#120, 220; has the ability to so perform; figures 5A-6, 8, 9);
a plurality of first binding parts (airbag tabs #124, 224a, 224b) protruding from the cushion (#120, 220), each first binding part having a hole (hole receiving fasteners #145, 245a, 245b) configured to bind with the bracket (#140, 240; has the ability to so perform; figures 5A-6, 8, 9; column 3, lines 51-64; column 4, lines 18-32);
a plurality of first fixing parts (including protector cloth #122, 222 and strap #134, 234) positioned on the cushion (#120, 220), each first fixing part configured to wrap the cushion (has the ability to so perform; figures 5A-10);
a plurality of second binding parts (fasteners #145, 245a, 245b) protruding from the bracket (#140, 240) and positioned corresponding to the plurality of first binding parts (#124, 224a, 224b), respectively, each second biding part having a hook (end of fasteners #145, 245a, 245b) configured to engage with the hole (hole receiving fasteners #145, 245a, 245b) of the corresponding first blinding part to conjoin the bracket and the cushion (#120, 220; has the ability to so perform; figures 5A-6, 8, 9);
(claim 2) wherein the plurality of first binding parts (#124, 224a, 224b) comprises a pair of the first binding parts positioned at both ends of the cushion (#120, 220; figures 5A-5C, 8), respectively;
the plurality of second binding parts (#145, 245a, 245b) comprises a pair of the second binding parts positioned at both ends of the bracket (#140, 240), respectively, and facing the pair of the first binding parts (#124, 224a, 224b), respectively (figures 5A-6, 8, 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman (US 7,328,911).  As best understood, Chapman discloses the airbag (#110, 210; figures 5A-10), comprising:
(claim 3) wherein each first fixing part (#122, 222, 134, 234) covering two opposite sides of a corresponding one of the first binding parts (#124, 224a, 224b; figures 5A-10);
(claim 4) wherein each first fixing part (#122, 222, 134, 234) has one end at which a slit (#S1, S2) is positioned (figures 5A-10);
the slit (#S1, S2) passes through the corresponding one of the first binding parts (#124, 224a, 224b; to the same extent as Applicant’s claimed invention; figures 5A-10; column 3, line 44-column 4, line 32);
(claim 5) wherein the bracket (at least #240; figures 8-10) comprises a second fixing part (#234) configured to wrap the bracket (has the ability to so perform; figures 8-10);
(claim 6) wherein the bracket (at least #240; figures 8-10) comprises a second fixing part (#234) configured to wrap the cushion (#220) and the bracket (has the ability to so perform; figures 8-10);
the second fixing part (#234) positioned on a side of a corresponding one of the second binding parts (#245a, 245b; figures 8, 9);
(claim 7) wherein the second fixing part (#234) wraps the cushion (#220) and the bracket (#240; figures 8, 9);
the second fixing part (#234) has one end at which a slit (#S1, S2) is positioned, the slit passing through the corresponding second binding part (#245a, 245b) to conjoin the cushion (#220) and the bracket (#240; to the same extent as Applicant’s claimed invention; figures 8-10; column 4, lines 1-32).
Chapman does not disclose the fixing parts (#122, 222, 134, 234) comprises a pair of the fixing parts positioned at both ends of the cushion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the airbag of Chapman to include the fixing parts comprises a pair of the fixing parts positioned at both ends of the cushion, as claimed, since it has been held that mere duplication of the essential working parts of a device involve only routine skill in the art, and constructing a formerly integral structure in various elements involves only routine skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses side curtain and roof airbags with binding parts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614